         Case 1:20-cv-01118-VM Document 6 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              September 2, 2020
----------------------------------X
STAR FOREMAN,                      :
                                   :    20 Civ. 1118(VM)
                    Plaintiff,     :
                                   :
     - against -                   :         ORDER
                                   :
FRED SEGAL, LLC,                   :
                                   :
                    Defendant.     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

    A review of the Docket Sheet for this action indicates that

although the complaint was filed on February 9, 2020, to date no

service of process has been made on any defendant and no answer

has been recorded.       Accordingly, it is hereby

    ORDERED     that     plaintiff   is    directed     to   advise     the   Court

within seven (7) days of the date of this Order of plaintiff’s

contemplation with regard to further prosecution of this action.

In the event no timely response to this Order is submitted by

that date the Court may dismiss the complaint without further

notice   pursuant   to    Rule   4(m)     of    the   Federal   Rules    of   Civil

Procedure.


SO ORDERED.

Dated:      New York, New York
            September 2, 2020
                                               _______________________
                                                    VICTOR MARRERO
                                                       U.S.D.J.
